Filed 11/17/21 P. v. Superior Court (York) CA1/2


               NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                             DIVISION TWO

 THE PEOPLE OF THE STATE OF
 CALIFORNIA,                                                     A160997
          Petitioner,
                                                                 (Contra Costa County Sup. Ct.
 v.                                                              No. 1-190303-8)
 THE SUPERIOR COURT OF
 CONTRA COSTA COUNTY,
          Respondent.


 KENNETH PAUL YORK,
          Real Party in Interest.


BY THE COURT 1:
        In accordance with our prior notification to the parties that we might
do so, we will direct issuance of a peremptory writ in the first
instance. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171,
177–180.) Petitioner’s right to relief is obvious, and no useful purpose would
be served by issuance of an alternative writ, further briefing, and oral
argument. (Ng v. Superior Court (1992) 4 Cal.4th 29, 35; see Lewis v.


1 Before Richman, Acting P.J., Stewart, J., and Miller, J.

                                                        1
Superior Court (1999) 19 Cal.4th 1232, 1236–1237, 1240–1241; Brown,
Winfield & Canzoneri, Inc. v. Superior Court (2010) 47 Cal.4th 1233, 1240–
1244.)
      The record reflects the prosecution no longer seeks the death penalty
against real party in interest York. Therefore, the most severe sentence York
faces under the Penal Code § 190.2, subd. (d) special-circumstances
allegations is now imprisonment for life without the possibility of parole. As
such, the Eighth Amendment rationale upon which the superior court
dismissed the special-circumstances allegations here no longer applies.
(Harmelin v. Michigan (1991) 501 U.S. 957, 995; People v. Zimmerman (1984)
36 Cal.3d 154, 158; Sand v. Superior Court (1983) 34 Cal.3d 567, 569-572.)
      Therefore, let a peremptory writ of mandate issue directing respondent
superior court to set aside and vacate the July 29, 2020 order dismissing the
special-circumstances alleged in count 1 of the information and to enter a
new order denying York’s motion to dismiss.
      We remind the parties that we previously granted petitioner’s motion
to defer briefing in appeal no. A160967, People v. York, pending disposition of
this petition. Any further action on that appeal should occur under case no.
A160967.
      In the interests of justice and to prevent further delays, this decision
shall be final as to this court immediately. (Cal. Rules of Court,
rule 8.490(b)(2)(A).) The remittitur will issue immediately upon the finality
of this opinion as to this court, should the parties so stipulate. (Cal. Rules of
Court, rules 8.272(c)(1) and 8.490(d).)




                                          2